PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
James Clancy, et al. 
Application No. 17/396,897
Filed: August 9, 2021
For: Collapsible Vehicle Door

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition filed August 3, 2022, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Mr. James J. Drake appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely matter to the Notice to File Missing Parts of Nonprovisional Application (Notice) mailed August 19, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice. The Notice required the surcharge set forth in 37 CFR 1.16(f).  No extension of time pursuant to 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is October 20, 2021.  A Notice of Abandonment was mailed on April 19, 2022. On June 6, 2022, a petition under 37 CFR 1.137(a) was filed; however, the petition was dismissed in a decision mailed July 28, 2022.   

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of $80.00 surcharge fee; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.
   
The application is being referred to the Office of Patent Application Processing (OPAP) for further pre-examination processing.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.   Telephone inquiries related to processing at OPAP should be directed at (571) 
272-4000.


 /Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions